UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012. OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . COMMISSION FILE NUMBER 0-14703 NBT BANCORP INC. (Exact Name of Registrant as Specified in its Charter) DELAWARE16-1268674 (State of Incorporation) (I.R.S. Employer Identification No.) 52 SOUTH BROAD STREET, NORWICH, NEW YORK 13815 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code: (607) 337-2265 None (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filerx Accelerated filero Non-accelerated filero Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox As of April 30, 2012, there were 33,233,634 shares outstanding of the Registrant's common stock, $0.01 par value per share. NBT BANCORP INC. FORM 10-QQuarter Ended March 31, 2012 TABLE OF CONTENTS PART I FINANCIAL INFORMATION Item 1 Financial Statements Consolidated Balance Sheets at March 31, 2012 and December 31, 2011 Consolidated Statements of Income for the three month periods ended March 31, 2012 and 2011 Consolidated Statements of Stockholders’ Equity for the three month periods ended March 31, 2012 and 2011 Consolidated Statements of Cash Flows for the three month periods ended March 31, 2012 and 2011 Consolidated Statements of Comprehensive Income for the three month periods ended March 31, 2012 and 2011 Notes to Unaudited Interim Consolidated Financial Statements Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations Item 3 Quantitative and Qualitative Disclosures about Market Risk Item 4 Controls and Procedures PART II OTHER INFORMATION Item 1 Legal Proceedings Item 1A Risk Factors Item 2 Unregistered Sales of Equity Securities and Use of Proceeds Item 3 Defaults Upon Senior Securities Item 4 Mine Safety Disclosures Item 5 Other Information Item 6 Exhibits SIGNATURES INDEX TO EXHIBITS 2 Table of Contents Item 1 – FINANCIAL STATEMENTS NBT Bancorp Inc. and Subsidiaries Consolidated Balance Sheets (unaudited) March 31, December 31, (In thousands, except share and per share data) Assets Cash and due from banks $ $ Short-term interest bearing accounts Securities available for sale, at fair value Securities held to maturity (fair value $71,570 and $72,198, respectively) Trading securities Federal Reserve and Federal Home Loan Bank stock Loans Less allowance for loan losses Net loans Premises and equipment, net Goodwill Intangible assets, net Bank owned life insurance Other assets Total assets $ $ Liabilities Demand (noninterest bearing) $ $ Savings, NOW, and money market Time Total deposits Short-term borrowings Long-term debt Trust preferred debentures Other liabilities Total liabilities Stockholders’ equity Preferred stock, $0.01 par value. Authorized 2,500,000 shares atMarch 31, 2012 and December 31, 2011 - - Common stock, $0.01 par value. Authorized 50,000,000 shares atMarch 31, 2012 and December 31, 2011; issued38,035,539 at March 31, 2012 and December 31, 2011 Additional paid-in-capital Retained earnings Accumulated other comprehensive loss ) ) Common stock in treasury, at cost, 4,794,979 and 4,878,829 shares at March 31, 2012 and December 31, 2011, respectively ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to unaudited interim consolidated financial statements. 3 Table of Contents NBT Bancorp Inc. and Subsidiaries Three months ended March 31, Consolidated Statements of Income (unaudited) (In thousands, except per share data) Interest, fee, and dividend income Loans $ $ Securities available for sale Securities held to maturity Other Total interest, fee, and dividend income Interest expense Deposits Short-term borrowings 41 58 Long-term debt Trust preferred debentures Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income Insurance and other financial services revenue Service charges on deposit accounts ATM and debit card fees Retirement plan administration fees Trust Bank owned life insurance Net securities gains 27 Other Total noninterest income Noninterest expense Salaries and employee benefits Occupancy Data processing and communications Professional fees and outside services Equipment Office supplies and postage FDIC expenses Advertising Amortization of intangible assets Loan collection and other real estate owned Other Total noninterest expense Income before income tax expense Income tax expense Net income $ $ Earnings per share Basic $ $ Diluted $ $ See accompanying notes to unaudited interim consolidated financial statements. 4 Table of Contents Three months ended March 31, Consolidated Statements of Comprehensive Income (unaudited) (In thousands) Net income $ $ Other comprehensive income (loss), net of tax Unrealized net holding gains (losses) arising during the period (pre-tax amountsof $644 and ($2,651)) ) Reclassification adjustment for net gains related to securities available for saleincluded in net income (pre-tax amounts of $455 and $27) ) ) Pension and other benefits: Amortization of prior service cost and actuarial gains (pre-tax amounts of$857 and $415) Total other comprehensive income (loss) ) Comprehensive income $ $ See accompanying notes to unaudited interim consolidated financial statements NBT Bancorp Inc. and Subsidiaries Consolidated Statements of Stockholders’ Equity (unaudited) Accumulated Additional Other Common Common Paid-in- Retained Comprehensive Stock Stock Capital Earnings (Loss) Income in Treasury Total (in thousands, except share and per share data) Balance at December 31, 2010 $ ) $ ) $ Net income - Cash dividends - $0.20 per share - - ) - - ) Purchase of 107,871 treasury shares - ) ) Net issuance of 59,331 shares to employee benefitplans and other stock plans, including tax benefit - ) ) - Stock-based compensation - Other comprehensive loss - - - ) - ) Balance at March 31, 2011 $ ) $ ) $ Balance at December 31, 2011 $ ) $ ) $ Net income - Cash dividends - $0.20 per share - - ) - - ) Net issuance of 83,850 shares to employee benefitplans and other stock plans, including tax benefit - ) ) - Stock-based compensation - Other comprehensive income - Balance at March 31, 2012 $ ) $ ) $ See accompanying notes to unaudited interim consolidated financial statements. 5 Table of Contents NBT Bancorp Inc. and Subsidiaries Three Months Ended March 31, Consolidated Statements of Cash Flows (unaudited) (In thousands, except per share data) Operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities Provision for loan losses Depreciation and amortization of premises and equipment Net accretion on securities Amortization of intangible assets Stock based compensation Bank owned life insurance income ) ) Purchases of trading securities ) ) Unrealized gains on trading securities ) ) Deferred income tax benefit ) ) Proceeds from sales of loans held for sale Originations and purchases of loans held for sale ) ) Net gains on sales of loans held for sale ) - Net security gains ) ) Net gain on sales of other real estate owned ) ) Net decrease in other assets Net (decrease) increase in other liabilities ) Net cash provided by operating activities Investing activities Net cash provided by acquisitions - Securities available for sale: Proceeds from maturities, calls, and principal paydowns Proceeds from sales - Purchases ) ) Securities held to maturity: Proceeds from maturities, calls, and principal paydowns Purchases ) ) Net increase in loans ) ) Purchases of premises and equipment ) ) Proceeds from sales of other real estate owned Net cash provided by investing activities Financing activities Net increase in deposits Net (decrease) increase in short-term borrowings ) Repayments of long-term debt (4
